DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 29 December 2021 has been entered. Claims 1 and 23 have been amended. No claims have been cancelled. No claims have been added. Claims 1-23 are still pending in this application, with claims 1, 14, and 23 being independent. Claims 14-22 are withdrawn from consideration in light of the response to election filed 29 December 2020 (see the remarks in the office action mailed 16 February 2021). 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lath (US 2007/0103924 A1).
Regarding claim 1, Lath discloses (Fig. 7) a decorative item, comprising: an element (30) made at least partly of a metallic, polymeric or ceramic based material (paragraph [0019]) and comprising a face (the top surface of 30 to which ends of fibers 34 are connected) visible to an observer (i.e. said face formed by the top surface of 30 to which the ends of fibers 34 are connected is on an outer surface of the element, and thus visible to an observer observing the element); and at least one light source (32) external or internal to said element (as shown in Fig. 7, the at least one light source 32 is external to the element in the cited embodiment), wherein said decorative item further comprises at least one optical fiber (34) embedded in said material of the element (as shown in Fig. 7, and as described in paragraph [0035]), said optical fiber (34) serving as a guide for the light from the light source (32) in order to produce, during use, a light effect on the visible face of the element (i.e. during use, light will be guided by 34 through 30, from light source 32, and produce an illuminating visible effect on said visible face of the element 30, as described in paragraphs [0021]-[0024]), said at least one optical fiber (34) comprises at least two pluralities of optical fibers (the two pluralities of optical fibers 34, as shown in Fig. 7), and each plurality of optical fibers, of the at least two pluralities of optical fibers, is oriented differently from each other (as shown in Fig. 7, each of said plurality of optical fibers of the at least two pluralities of optical fibers 34 is orientated differently from one another along their optical axis extending from respective incident surfaces to respective exit surfaces) and correspondingly produces the light effect having a different shape to a same said observer at a same time on the visible face (as shown in Fig. 7, i.e. for the segment shown in the cross section of Fig. 7, the arrangement of said two plurality of fibers 34 produces different 
Regarding 3, Lath discloses (Fig. 7) said optical fiber (34) emerges at one end onto the visible face or in proximity to the visible face (as shown in Fig. 7, one end of the fiber emerges onto or in proximity to said visible face) of the element (30) and at the other end thereof onto a face (i.e. a side face of 30 adjacent 32) contiguous with the visible face (as shown in Fig. 7, said side face is adjacent to and contiguous with said visible face).  
Regarding 7, Lath discloses (Fig. 7) the at least two pluralities of optical fibers (34) form decorations on the visible face of the element (i.e. a decoration formed by a pattern of the collection of ends of the optical fiber, also see paragraphs [0039]-[0040] of the element 30).  
Regarding 8, Lath discloses (Fig. 7) the decorative item comprises at least two light sources (either of the plural light sources forming an individual group of 32 on a side of 30, or the two light source groups at opposing ends of 30, as shown in Fig. 7) respectively intended during use to form on the visible face of the element decorations that differ from each other in shape (each of the fiber ends of collections of fiber ends of fibers 34, on each half of the substrate 30, respectively form differing shapes from one another, or shapes with at least different spacing. Alternatively or additionally, each half of 30 forms an opposite shape with fiber ends to that shown from the other half on said visible surface, thus, the visible face has at least two light sources that form different shapes of decorations on said visible surface) or in colour (paragraphs [0022] and [0024]).  
Regarding 9, Lath discloses (Fig. 7) each optical fiber (34) of one of the at least two pluralities of optical fibers (the two groups 34, as shown in Fig. 7) is oriented in a direction substantially perpendicular to the visible face of the element (i.e. at least each end of each fiber 
Regarding 10, Lath discloses (Fig. 7) each optical fiber (34) of one of the at least two pluralities of optical fibers (the two groups 34, as shown in Fig. 7) is oriented at an angle of less than 900 with respect to a direction substantially perpendicular to the visible face of the element (at least for the region between the end of the fibers 34 coupled to said visible face, and the end of the fibers 34 coupled with said light source 32, a portion of each fiber is orientated at an angle of less than 900 with respect to a direction substantially perpendicular to the visible face of the element 30, as shown in Fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lath.
Regarding 2, Lath teaches or suggests (Fig. 7) said optical fiber (34) emerges at one end onto the visible face or in proximity to the visible face (as shown in Fig. 7) of the element (30).
Lath does not explicitly teach, in the embodiment of Fig. 7, at the other end thereof onto the same visible face or in proximity to said same visible face of the element.  
Lath alternatively teaches or suggests, in the embodiment of Fig. 1, said optical fiber (12 or 18) emerges at one end onto the visible face (i.e. an upper surface 24, of element 20) or in 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of at the other end thereof onto the same visible face or in proximity to said same visible face of the element, such as alternatively taught or suggested by Lath, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of making the lights easier to access (i.e. by placing both ends on the same visible side) and/or provide a feature to simplify customization of the desired lighting effect (i.e. by providing both ends on the visible face, such that a user can access and customize the lights as desired for the suited effect or pattern, and/or simplify access to the lights for replacement or repair).
Regarding 4, Lath teaches or suggests (Fig. 7) said optical fiber (34) emerges at one end onto the visible face or in proximity to the visible face (as shown in Fig. 7) of the element (30) 
Lath does not explicitly teach, in the embodiment of Fig. 7, said other end emerges onto a face opposite to the visible face.
Lath alternatively teaches or suggests, in the embodiment of Fig. 1, said other end emerges onto a face opposite to the visible face (i.e. for optical fiber 16, as shown in Fig. 1).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of said other end emerges onto a face opposite to the visible face, such as alternatively taught or suggested by Lath, in order to provide a desired ascetic appeal to the device (i.e. by concealing the light source(s) from view from the visible side), and/or reduce the width of the device (i.e. by placing the light sources on the bottom of the element instead of the sides).
Regarding 6, Lath does not explicitly teach, in the embodiment of Fig. 7, said other end of the optical fiber is coupled to the light source
Lath alternatively teaches or suggests, in the embodiment of paragraph [0023], said other end of the optical fiber is coupled to the light source
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of said other end of the optical fiber is coupled to the light source.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lath, in view of Chen (US 2014/0160792 A1).
Regarding 5, Lath does not explicitly teach that said other end of the optical fiber is directly connected to the light source.  
Chen teaches or suggests (Figs. 1-2) an end (31) of the optical fiber (30a) is directly connected to the light source (light source 10, as shown in Figs. 1-2, and as described in paragraph [0013]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of said other end of the optical fiber is directly connected to the light source, such as taught or suggested by Chen, in order to improve the coupling of light from the light source.

Claims 11, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lath, in view of Garay et al. (US 6,183,099 B1, herein referred to as: Garay).
Regarding claims 11 and 12, Lath does not explicitly teach that the element is an external component for watchmaking or jewelry chosen from a list including a case middle, a case back, a bezel, a pusher, a bracelet link, a dial, a hand and a dial index (as recited in claim 11), and wherein the element is the dial with the light source arranged underneath the dial (as recited in claim 12).  
Garay teaches or suggests (Figs. 1-8) an element (30) is an external component for watchmaking (i.e. 30 collectively forms a backlight dial for watchmaking) chosen from a list including a dial, a hand and a dial index (as shown in Figs. 3-8, 30 forms a dial, wherein a hand 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of the element is an external component for watchmaking or jewelry chosen from the list including a case middle, a case back, a bezel, a pusher, a bracelet link, a dial, a hand and a dial index (as recited in claim 11), and wherein the element is the dial with the light source arranged underneath the dial (as recited in claim 12), such as taught or suggested by Garay, in order to improve, or otherwise increase the utility of the device (i.e. by providing an embodiment for which the device can be used to illuminate or otherwise decorate a watch dial), and/or improve the appearance of the device (i.e. by concealing the light source from direct view of an observer on the visible side).
Regarding claim 23, Lath teaches or suggests (Fig. 7) a decorative item, comprising: an element (30) made at least partly of a metallic, polymeric or ceramic based material (paragraph [0019]) and comprising a face (the top surface of 30 to which ends of fibers 34 are connected) visible to an observer (i.e. said face formed by the top surface of 30 to which the ends of fibers 34 are connected is on an outer surface of the element, and thus visible to an observer observing the element); and at least one light source (32) external or internal to said element (as shown in Fig. 7, the at least one light source 32 is external to the element in the cited embodiment), wherein said decorative item further comprises at least one optical fiber (34) embedded in said material of the element (as shown in Fig. 7, and as described in paragraph [0035]), said optical fiber (34) serving as a guide for the light from the light source (32) in order to produce, during 
Lath does not explicitly teach or suggest that the element is an external component for watchmaking or jewelry chosen from the list including a case middle, a case back, a bezel, a pusher, a bracelet link, a dial, a hand and a dial index.
Garay teaches or suggests (Figs. 1-8) an element (30) is an external component for watchmaking (i.e. 30 collectively forms a backlight dial for watchmaking) chosen from the list including a dial, a hand and a dial index (as shown in Figs. 3-8, 30 forms a dial, wherein a hand is inserted through 52 of hands 13 and 14 of timepiece 10).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of the element is an external component for watchmaking or jewelry .

Claims 11, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lath, in view of Hosobuchi (US 2005/0111239 A1).
Regarding claims 11 and 13, Lath does not explicitly teach that the element is an external component for watchmaking or jewelry chosen from a list including a case middle, a case back, a bezel, a pusher, a bracelet link, a dial, a hand and a dial index (as recited in claim 11) and wherein the element is the dial with the light source arranged facing a lateral face of the dial (as recited in claim 13).
Hosobuchi teaches or suggests (Figs. 1-2) the element is an external component for watchmaking (i.e. the element 13, 16, 25, 24 collectively forms an external dial for watchmaking to be inserted in to a watch bezel) chosen from a list including a dial, a hand and a dial index (the element 13, 16, 25, 24 collectively forms a dial, and or 13, 16, 25, 24, 12, 15, collectively form a dial hand combination with dial indexes shown in Fig. 1), and wherein the element is the dial (as described above, the element 13, 16, 25, 24 collectively forms a dial) with the light source (23) arranged facing a lateral face of the dial (as shown in Figs. 1 and 2).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of the element is an external component for watchmaking or jewelry chosen from the list including a case middle, a case back, a bezel, a pusher, a bracelet link, a dial, 
Regarding claim 23, Lath teaches or suggests (Fig. 7) a decorative item, comprising: an element (30) made at least partly of a metallic, polymeric or ceramic based material (paragraph [0019]) and comprising a face (the top surface of 30 to which ends of fibers 34 are connected) visible to an observer (i.e. said face formed by the top surface of 30 to which the ends of fibers 34 are connected is on an outer surface of the element, and thus visible to an observer observing the element); and at least one light source (32) external or internal to said element (as shown in Fig. 7, the at least one light source 32 is external to the element in the cited embodiment), wherein said decorative item further comprises at least one optical fiber (34) embedded in said material of the element (as shown in Fig. 7, and as described in paragraph [0035]), said optical fiber (34) serving as a guide for the light from the light source (32) in order to produce, during use, a light effect on the visible face of the element (i.e. during use, light will be guided by 34 through 30, from light source 32, and produce an effect on said visible face of the element 30, as described in paragraphs [0021]-[0024]), said at least one optical fiber (34) comprises at least two pluralities of optical fibers (the two pluralities of optical fibers 34, as shown in Fig. 7), and each plurality of optical fibers, of the at least two pluralities of optical fibers, is oriented differently from each other (as shown in Fig. 7, each of said plurality of optical fibers of the at least two pluralities of optical fibers 34 is orientated differently from one another along their optical axis 
Lath does not explicitly teach or suggest that the element is an external component for watchmaking or jewelry chosen from the list including a case middle, a case back, a bezel, a pusher, a bracelet link, a dial, a hand and a dial index.
Hosobuchi teaches or suggests (Figs. 1-2) the element is an external component for watchmaking (i.e. the element 13, 16, 25, 24 collectively forms an external dial for watchmaking to be inserted in to a watch bezel) a dial, a hand and a dial index (the element 13, 16, 25, 24 collectively forms a dial, and or 13, 16, 25, 24, 12, 15, collectively form a dial hand combination with dial indexes shown in Fig. 1).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Lath and incorporated the teachings of the element is an external component for watchmaking or jewelry chosen from the list including a case middle, a case back, a bezel, a pusher, a bracelet link, a dial, a hand and a dial index, such as taught or suggested by Hosobuchi, in order to improve, or otherwise increase the utility of the device (i.e. by providing an embodiment for which the device can be used to illuminate or otherwise decorate a watch dial).



Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Lath fails to teach, suggest, or disclose “…each plurality of optical fibers, of the at least two pluralities of optical fibers, is oriented differently from each other and correspondingly produces the light effect having a different shape to a same said observer at a same time on the visible face…,” pages 7-10 of the above-cited remarks, the Examiner respectfully disagrees. 
In the instant case, each plurality of optical fibers (34) of the device of Lath shown in Fig. 7, of the at least two pluralities of optical fibers (34), is oriented differently from each other (as shown in Fig. 7, each of said plurality of optical fibers of the at least two pluralities of optical fibers 34 is orientated differently from one another along their optical axis extending from respective incident surfaces to respective exit surfaces) and correspondingly produces the light effect having a different shape to a same said observer at a same time on the visible face (as shown in Fig. 7, i.e. for the segment shown in the cross section of Fig. 7, the arrangement of said two plurality of fibers 34 produces different [mirrored] shapes about the center of 30 to an observer viewing the visible face to said same observer at a same time). Therefore, Lath discloses that each plurality of optical fibers, of the at least two pluralities of optical fibers, is oriented differently from each other and correspondingly produces the light effect having a different shape to a same said observer at a same time on the visible face.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



































































































Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN J CATTANACH/Examiner, Art Unit 2875